DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made because of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-36 are rejected on the ground of nonstatutory double patenting over claims 2-7, 9-10, 12-18, 20 and 21 of co-pending application no 16/876,565 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:  
17/130,495
16/876,565
2. A method for selecting a first targeted content from a set of targeted content to insert into a dynamic timeline of social media content displayed on a user device of a first user during a first session of the first user viewing the timeline, the method comprising: 



wherein the training data includes historical click through data associated with a set of users interacting with historical targeted content during historical sessions associated with the set of users; 

calculating, with the classifier, a score for each targeted content of the set of targeted content; 

identifying, the score of the first targeted content as a first score that is greater than the score of every other targeted content of the set of targeted content; and 

based on the first score meeting a predetermined criterion, sending, by the 
 

receiving, by a computing device, an indication of [[a]] the first candidate message from the set of candidate messages to display at a display of [[a]] the client device of [[a]] the user; 
calculating, by the computing device, a first candidate scores for the first candidate message from the set of candidate messages by:

calculating, using a point-wise learning model, a candidate scores for each candidate message of the set of candidate messages based on a first likelihood that the user will if displayed to the user during the session; 

adjusting, using a pair-wise learning model, the candidate scores of at least one candidate message of the set of candidate messages based on a second likelihood that the user will select the at least one candidate message instead of another candidate message of the set of candidate messages if the at least one candidate message and another candidate message are both displayed to the user during the session; and 
deeming, after said adjusting, the candidate scores of the first candidate message as the first candidate score; and when the first candidate message meets a predetermined criterion, sending, by the computing device, the first candidate message to the client device for display during the session.



Although the claims at issue are not identical, they are not patentably distinct from each other because: though the wording are different, the limitation carried are either inherently implied or would have been obvious to one ordinary skill in the art.   17/130,495 differs from the patent by stating “training using training data the classifier to assign click through probability to teach targeted content...” vs “receiving the first indication of the first candidate message form the set of candidate message to display.  While the nature of the steps is different, however do not result in a patentably distinction, in either case, the indication of the first candidate must be received and process by the classifier to assign the click-through probability for each content/message.   17/130,495 recites “classifier” while the patented application recites “a point-wise learning model”.  One of ordinary skill in the art would have contemplated that the classifier/pair-wise learning model can be used one or the other to perfume the calculating steps.  17/130,495 recites “identifying the score of the first targeted content as a first score that is greater than the score ever other targeted content of the set of targeted content” which is merely a different way of wording to the patents’.  The omitted limitation is deemed as irrelevant in the concept it does not participated and/or link to another step-in patentable manner.  Further, it is widely known in the art that, to effectively preserve record for future reference and/or for sending targeted content based the first score in the dynamic timeline during the first session is merely contemplated by one or ordinary skill in the art.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Step 1: The claims 2-18 are a method and claims 19-28 are a medium and 29-36 are a system. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101.     However, the claims 2-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 2A- Prong 1: Independent claims (2, 19 and 29) as whole recite the limitation of calculating a score for each targeted content of the set of target content and identifying the score of the set of targeted content of the set of targeted content.    These limitation as drafted, is a process that, under its broadest reasonable interpretation, covers, the performance of the limitation in the mind but for the recitation of generic computer components.  That, is other than reciting “the classifier”, nothing in the claim element precludes the steps from practically being performed in the mind.  For example, but for the “the classifier” language, the claims encompass the user manually calculating the amount of the score for each targeted content.  The mere nominal recitation of a generic computer components does not take the claims out of mental processers grouping.   Thus, the claims recite a mental process.   

Step 2A- Prong 2:  The claims recite the combination of additional elements of training using the dataset a classifier to assign a click-through probability tow each targeted content and sending from computing devices the targeted content to the client device based on the amount of score, the classifier for performing the assigning step based on the probability of click-through rate and for performing calculating step and the computing devise is for perfuming the sending steps and the client device for displying step based on the amount of scored content.   Theses generic computer components (i.e., classifier, computing devise, and client device) in these steps are recited at a high level of generality for performing a generic computer functions of processing data (the amount of each content or scoring of targeting content based on click-through probability).  The generic computer components limitations are no more than mere
instructions to apply the exception using a generic computer component. Accordingly, these
additional elements do not integrate the abstract idea into a practical application because
it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea 

Step 2B:   As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.

Dependent claims 3-15, 17, 18, 20-25, 28 and 30-35, these claims recite limitations that further define the same abstract idea noted in claim 2, 19 and 29.  Therefore, they are considered patent ineligible for the reasons given above.   
Dependent claims 15 and 26, these claims recite limitation that further define the abstract idea noted in claim 2, and 19. In addition, they recited the additional element of “a stochastic gradient descent (SGD)”.  The stochastic gradient descent (SGD) for performing the analysis step is recited at a high-level of generality such that is amounts no more than mere instructions to apply the exceptions using a generic computer component.  Event in combination this additional element does not integrate the abstract idea into a practical application.  Further step 2B, as noted above, this is considered well-understood, route, conventional activity nothing the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well understood, routine, and conventional function.  
Dependent claims 16, 27 and 36, these claims recite limitation that further define the abstract idea noted in claim 2, 19 and 19 and they recite a mathematical concept for calculating the historical data.  Therefore, they recite an abstract idea.     In addition, the claims recite a classifier for performing the analysis step is recited at a high-level of generality such that is amounts no more than mere instructions to apply the exceptions using a generic computer component.  Event in combination this additional element does not integrate the abstract idea into a practical application.  Further step 2B, as noted above, this is considered well-understood, route, conventional activity nothing the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well understood, routine, and conventional function.  

Claim Rejections - 35 USC § 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the way the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-14, 17-25, and 27-36 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US Pub., 2008/0294577 A1) in view of Yan et al (US Pub., 2012/0259919 A1)

With respect to claim 2,     Agrawal teaches a method for selecting a first targeted content from a set of targeted content to insert into a dynamic timeline of social media content displayed on a user device of a first user during a first session of the first user viewing the timeline(abstract discloses internet advertisement placed into web pages and paragraph [0020], discloses internet advertisements by attempting to place the advertisement within web site that have web viewer who may be interested in the product), the method comprising: 

identifying, the score of the first targeted content as a first score that is greater than the score of every other targeted content of the set of targeted content (paragraph [0025], discloses select the advertisements with highest predicted click-through rate probabilities [identify the first targeted content]).  
Agrawal teaches the above elements including training, using training data a classifier (paragraph [0008], discloses techniques are used for predicting the click-through rates of various different internet advertisements [targeted content]  types displayed on various different web page types, paragraph [0009], discloses click-through rate prediction is generated using a hybrid  system with two terms , the first term is constructed using a machine learning model ..,, paragraph [0010], discloses a multi-level model is used to process the training data and paragraph [0025], discloses after training upon a large amount of historical web browsing information, the machine learning system could then make click-through rate predictions .., the system could select the advertisements with the highest predicted click-through rate probability’s ) ), the training including optimizing a loss function associated with the classifier (paragraph [0051], discloses the computational steps that enable the application of multi-level hierarchical models to large scale web-applications through the user Kalman filters for tree-structured Markov models. Let ýs  donate the indictor of observation, (click or no-click) for the Sth …, the goal is to estimate the ᵦᵢṢ‚Є(Ṣ)‵s by minimizing some loss 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(optimizing loss function)), wherein the  training data includes historical click through data associated with a set of users interacting with historical targeted content during historical sessions associated with the set of users (paragraph [0025], discloses historical information on web viewer [click-through data associated with a set of users] after training upon a large amount of historical web browsing information, the machine learning system could then make click-through rate predictions ..) ); , selecting the advertisements with the highest predicted click through rate probabilities (paragraph [0025]),  create a machine learning model that performs that perform these click-through rate predication.., such machine learning system to build predication models in this web advertisement context  (paragraph [0026]) , to reduce the complexity and improve the performance of a web advertisement click-through prediction system, the present invention introduces a two-part hybrid prediction system.., a two-part hybrid prediction system, first part of the hybrid prediction system is a traditional  machine learning constructed  portion that considered a limited number important factors the second part of the hybrid predication system provides an adjustment based upon the combination of the particular web page type and the particular advertisements (paragraphs [0030]-[0036]).   Nevertheless, Agrawal failed to teaches the corrosinding predication system to assign a click through probability to each targeted content of the set of targeted content, calculating, a score for each targeted content of the set of targeted content; and based on the first score meeting a predetermined criterion, sending, by the computing device, the first targeted content to the client device for display in the dynamic timeline during the first session.
However, Yan teaches classifier to assign a click through probability to each targeted content of the set of targeted content, calculating, with a classifier a score for each targeted content of the set of targeted content; and based on the first score meeting a predetermined criterion, sending, by the computing device, the first targeted content to the client device for display in the dynamic timeline during the first session(paragraph [0010], discloses a quality score for a content item is calculated using a formula that combines feedback [click-through] coeffects , paragraph [0020], discloses quality scores may be generated for content items for the purpose of ranking highly relevant content items for user of social networking system..,  quality scores may also be calculated for advertisement to rank advertisements that will be shown to users that are higher quality, higher relevance, and/or higher value ..)).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for creating a machine learning model that performs that perform these click-through rate predication of Agrawal with scoring content item based on determined feedback coefficients in an advertising quality of Yan for the purpose of generating an over quality scores and ranking highly relent content items for user of a social networking system (see Yan, paragraph [0020])

With respect to claim 3, Agarwal in view of Yan teaches elements of claim 2, furthermore, Agrawal teaches the method wherein the loss function associated with the classifier is a cumulative measure of a loss function associated with each instance of historical click through data (paragraph [0051], discloses use of Kalman filters for tree-structed Markov models..., donated the indicter of observation, (clicks or no clicks) .., and paragraph [0056], discloses the more appropriate lost which is equivalent to assume … for squared error loss, the model is gent by the following equations: .

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
). 

With respect to claim 4, Agarwal in view of Yan teaches elements of claim 3 furthermore, Agrawal teaches the method wherein the loss function associated with each instance (paragraph [0051], discloses use of Kalman filters for tree-structed Markov models..., donated the indicter of observation, (clicks or no clicks) .., and paragraph [0056], discloses the more appropriate lost which is equivalent to assume … for squared error loss, the model is gent by the following equations: .

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
). 
With respect to claim 5, Agarwal in view of Yan teaches elements of claim 4 furthermore, Agrawal teaches the method wherein the loss function associated with each instance of historical click through data is further a function of a label associated with that instance of historical click through data, wherein the label has a first value if the historical targeted content associated with that instance of historical click through data was clicked on by a user associated with that instance of historical click through data, and wherein the label has a second value if the historical targeted content associated with that instance of historical click through data was not clicked on by a user associated with that instance of historical click through data(paragraph [0051], discloses use of Kalman filters for tree-structed Markov models..., donated the indicter of observation, (clicks or no clicks) ..).
With respect to claim 6, Agarwal in view of Yan teaches elements of claim 5 furthermore, Agrawal teaches the method  further comprising generating the training data dynamically by adding instances of the historical click through data, in real-time and upon generation of each instance of the historical click through data, to the training data, the generating further including setting the label of that instance of the historical click through data (paragraph [0009], discloses a click through rate predication  is generating using a hybrid system with two terms, the first  item is constructed using machine learning model .., and paragraph [0025], discloses a machine learning system examine a massive amount of historical information  on web viewer demographic  ..)..).
With respect to claim 7, Agarwal in view of Yan teaches elements of claim 6 furthermore, Agrawal teaches the method  further comprising: receiving an indication of that instance of the historical click through data, which was previously added to the training data with a label set to the second value, being clicked on (paragraph [0027], discloses training complete, the training data may be outdated since web user behavior patterns are constantly changing). Agarwal failed to teach the corresponding training data is updating the label of that instance of the historical click through data to the first value.
However, Yan teaches updating the label of that instance of the historical click through data to the first value (Fig. 4, 402, discloses modify objects associated with the content items).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for the outdated training data du the user behavior patter change of Agrawal with modifying object associated with the first and second content items for indicating the pair-wise comprising of Yan for indicating the objective measure of quality for the feedback (see paragraph [0020]). 
With respect to claim 8, Agarwal in view of Yan teaches elements of claim 4, furthermore, Agrawal teaches the method further wherein the feature vector includes an advertisement (ad) feature, a user feature, an ad-user interaction feature, and a context feature (paragraph [0027], discloses the machine learning system could examined is all web page feature of viewed pages, all search performed  web viewer, etc., and paragraph [0038], discloses look-up table).
With respect to claim 9, Agarwal in view of Yan teaches elements of claim 8, furthermore, Agrawal teaches the method wherein the ad feature includes a specification of one or more topics of interest to an advertiser associated with that instance of historical click through data (paragraph [0038], discloses features extracted from web page & advertisements.).

With respect to claim 10, Agarwal in view of Yan teaches elements of claim 8, furthermore, Agrawal teaches the method wherein the user feature includes a specification of one or more topics of interest to a user of the set of users associated with that instance of historical click through data(paragraph [0038], discloses features extracted from web page & advertisements.., those features consider as used as data points in the machine learning model).
With respect to claim 11, Agarwal in view of Yan teaches elements of claim 8, furthermore, Agrawal teaches the method wherein ad-user interaction feature (paragraph [0016], discloses generating click-through rates for internet advertisement displayed to a web viewer [ad -user interaction]).  Agarwal failed to teaches the corresponding generated a click-through rate includes a similarity measure, and wherein the similarity measure is based on a measure of similarity between a user profile of a user of the set of users associated with that instance of historical click through data and an advertiser provide of an advertiser associated with that instance of historical click through data 
However, Yan teaches a similarity measure, and wherein the similarity measure is based on a measure of similarity between a user profile of a user of the set of users associated with that instance of historical click through data and an advertiser provide of an advertiser associated (paragraph [0037], discloses  the pair-wise comparison analysis model using the feedback coefficient generating mode recognize predictive factors that indicates a higher feedback coefficient,  in the example, the similarity of user, such as demographics, location, and interest was a predictive factor  ..) .  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for the generated click-through rates for internet advertisement displayed to a web viewer of Agrawal with the generating module that recognized predictive factors of Yan to analyzed the similarity of users, such as demographics, location, and interest was a predictive factor (see Yan, paragraph [0037]).
With respect to claim 12, Agarwal in view of Yan teaches elements of claim 8, furthermore, Agrawal teaches the method  wherein the context feature includes a specification of a position of the historical targeted content associated with that instance of historical click through data, within a dynamic timeline of a user of the set of users and during the historical session of that user associated with that instance of historical click through data(paragraph [0025], discloses massive amount of historical information on web viewer demographic, web pages viewed and the internet advertisement that web viewers did or did not click on).
With respect to claim 13, Agarwal in view of Yan teaches elements of claim 8, furthermore, Agrawal teaches the method wherein the context feature includes a measure of similarity between historical targeted content and other content in the historical session and within a dynamic timeline of a user of the set of users associated with that instance of historical click through data(paragraph [0030], discloses the hybrid prediction system provide an adjustment based upon the combination  of the particular web page type and particular advertisement  type [content similarity ]). 
With respect to claim 14, Agarwal in view of Yan teaches elements of claim 8, furthermore, Agrawal teaches the method wherein the measure of similarity is based on: a comparison of a bag of words representation of the historical targeted content and of the other content; or a comparison of a word vector representation of the historical targeted content and of the other content (Fig. 3 and paragraph [0041], discloses the hierarchical classification system classifies web page in a manner similar common news pager selection [word vector representation]..).

With respect to claim 16, Agarwal in view of Yan teaches elements of claim 2, furthermore, Agrawal teaches the method wherein the loss function associated with the classifier is:  

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
wherein x is a feature vector associated with each instance of historical click through data, y is a binary label associated with the presence or absence of a click for that instance of historical click through data, 1 is a loss function for that instance of historical data, D is a set of all instances of the historical click through data, f is a hypothesis function, and w is one or more parameters of the hypothesis function (paragraph [0051], discloses the computational steps that enable the application of multi-level hierarchical models to large scale web-applications through the user Kalman filters for tree-structured Markov models. Let ýs donate the indictor of observation, (click or no-click) for the Sth …, the goal is to estimate the ᵦᵢṢ‚Є(Ṣ)‵s by minimizing some loss 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(optimizing loss function) and (paragraph [0051], discloses use of Kalman filters for tree-structed Markov models..., donated the indicter of observation, (clicks or no clicks) .., and paragraph [0056], discloses the more appropriate lost which is equivalent to assume … for squared error loss, the model is gent by the following equations: .

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
). 
 With respect to claim 17, Agarwal in view of Yan teaches elements of claim 2, furthermore, Agrawal teaches the method further comprising receiving a request for targeted content from the user device, the request including an indication of the first user refreshing the dynamic timeline of content to initiate the first session (paragraph [0021], discloses an inter user at personal computer request a web page published by web page…, and paragraph [0022], discloses user may click on the advertisement [refresh] ..).
With respect to claim 18, Agarwal in view of Yan teaches elements of claim 2, furthermore, Agrawal teaches the method further comprising identifying the set of targeted content based on prior information associated with the first user (paragraph [0024], discloses select the internet advertisement from the advertisements database that will most likely appeal to the web viewer).
 non-transitory computer readable medium encoded with instructions  for selecting a first targeted content from a set of targeted content to insert into a dynamic timeline of social media content displayed on a user device of a first user during a first session of the first user viewing the timeline(abstract discloses internet advertisement placed into web pages and paragraph [0020], discloses internet advertisements by attempting to place the advertisement within web site that have web viewer who may be interested in the product), the method comprising: 

identify, the score of the first targeted content as a first score that is greater than the score of every other targeted content of the set of targeted content (paragraph [0025], discloses select the advertisements with highest predicted click-through rate probabilities [identify the first targeted content]).  
Agrawal teaches the above elements including train, using training data a classifier (paragraph [0008], discloses techniques are used for predicting the click-through rates of various different internet advertisements [targeted content]  types displayed on various different web page types, paragraph [0009], discloses click-through rate prediction is generated using a hybrid  system with two terms , the first term is constructed using a machine learning model ..,, paragraph [0010], discloses a multi-level model is used to process the training data and paragraph [0025], discloses after training upon a large amount of historical web browsing information, the machine learning system could then make click-through rate predictions .., the system could select the advertisements with the highest predicted click-through rate probability’s ) ), the train including optimizing a loss function associated with the classifier (paragraph [0051], discloses the computational steps that enable the application of multi-level hierarchical models to large scale web-applications through the user Kalman filters for tree-structured Markov models. Let ýs  donate the indictor of observation, (click or no-click) for the Sth …, the goal is to estimate the ᵦᵢṢ‚Є(Ṣ)‵s by minimizing some loss 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(optimizing loss function)), wherein the  training data includes historical click through data associated with a set of users interacting with historical targeted content during historical sessions associated with the set of users (paragraph [0025], discloses historical information on web viewer [click-through data associated with a set of users] after training upon a large amount of historical web browsing information, the machine learning system could then make click-through rate predictions ..) ); , selecting the advertisements with the highest predicted click through rate probabilities (paragraph [0025]),  create a machine learning model that performs that perform these click-through rate predication.., such machine learning system to build predication models in this web advertisement context  (paragraph [0026]) , to reduce the complexity and improve the performance of a web advertisement click-through prediction system, the present invention introduces a two-part hybrid prediction system.., a two-part hybrid prediction system, first part of the hybrid prediction system is a traditional  machine learning constructed  portion that considered a limited number important factors the second part of the hybrid predication system provides an adjustment based upon the combination of the particular web page type and the particular advertisements (paragraphs [0030]-[0036]).   Nevertheless, Agrawal failed to teaches the corrosinding predication system to assign a click through probability to each targeted content of the set of targeted content, calculating, a score for each targeted content of the set of targeted content; and based on the first score meeting a predetermined criterion, sending, by the computing device, the first targeted content to the client device for display in the dynamic timeline during the first session.
paragraph [0010], discloses a quality score for a content item is calculated using a formula that combines feedback [click-through] coeffects , paragraph [0020], discloses quality scores may be generated for content items for the purpose of ranking highly relevant content items for user of social networking system..,  quality scores may also be calculated for advertisement to rank advertisements that will be shown to users that are higher quality, higher relevance, and/or higher value ..)).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for creating a machine learning model that performs that perform these click-through rate predication of Agrawal with scoring content item based on determined feedback coefficients in an advertising quality of Yan for the purpose of generating an over quality scores and ranking highly relent content items for user of a social networking system (see Yan, paragraph [0020])

With respect to claim 20, Agarwal in view of Yan teaches elements of claim 19, furthermore, Agrawal teaches the computer-readable storage medium  wherein the loss function associated with the classifier is a cumulative measure of a loss function associated with each instance of historical click through data (paragraph [0051], discloses use of Kalman filters for tree-structed Markov models..., donated the indicter of observation, (clicks or no clicks) .., and paragraph [0056], discloses the more appropriate lost which is equivalent to assume … for squared error loss, the model is gent by the following equations: .

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
). 

With respect to claim 21, Agarwal in view of Yan teaches elements of claim 19 furthermore, Agrawal teaches the computer-readable storage medium wherein the loss function associated with each instance of historical click through data is a function of a feature vector associated with that instance of historical click through data(paragraph [0051], discloses use of Kalman filters for tree-structed Markov models..., donated the indicter of observation, (clicks or no clicks) .., and paragraph [0056], discloses the more appropriate lost which is equivalent to assume … for squared error loss, the model is gent by the following equations: .

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
). 


With respect to claim 22, Agarwal in view of Yan teaches elements of claim 21 furthermore, Agrawal teaches the computer-readable storage medium wherein the loss function associated with each instance of historical click through data is further a function of a label associated with that instance of historical click through data, wherein the label has a first value if the historical targeted content associated with that instance of historical click through data was clicked on by a user associated with that instance of historical click through data, and wherein the label has a second value if the historical targeted content associated with that instance of (paragraph [0051], discloses use of Kalman filters for tree-structed Markov models..., donated the indicter of observation, (clicks or no clicks) ..).
With respect to claim 23, Agarwal in view of Yan teaches elements of claim 22 furthermore, Agrawal teaches the computer-readable storage medium further comprising generating the training data dynamically by adding instances of the historical click through data, in real-time and upon generation of each instance of the historical click through data, to the training data, the generating further including setting the label of that instance of the historical click through data to the second value(paragraph [0009], discloses a click through rate predication  is generating using a hybrid system with two terms, the first  item is constructed using machine learning model .., and paragraph [0025], discloses a machine learning system examine a massive amount of historical information  on web viewer demographic  ..)..).
With respect to claim 24, Agarwal in view of Yan teaches elements of claim 23 furthermore, Agrawal teaches the computer-readable storage medium further comprising: receiving an indication of that instance of the historical click through data, which was previously added to the training data with a label set to the second value, being clicked on (paragraph [0027], discloses training complete, the training data may be outdated since web user behavior patterns are constantly changing). Agarwal failed to teach the corresponding training data is updating the label of that instance of the historical click through data to the first value.
However, Yan teaches updating the label of that instance of the historical click through data to the first value (Fig. 4, 402, discloses modify objects associated with the content items).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for the outdated training data du the user behavior patter 
With respect to claim 25, Agarwal in view of Yan teaches elements of claim 4, furthermore, Agrawal teaches the computer-readable storage medium further wherein the feature vector includes an advertisement (ad) feature, a user feature, an ad-user interaction feature, and a context feature (paragraph [0027], discloses the machine learning system could examined is all web page feature of viewed pages, all search performed  web viewer, etc., and paragraph [0038], discloses look-up table).
 
With respect to claim 27, Agarwal in view of Yan teaches elements of claim 19, furthermore, Agrawal teaches the computer-readable storage medium wherein the loss function associated with the classifier is:  

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
wherein x is a feature vector associated with each instance of historical click through data, y is a binary label associated with the presence or absence of a click for that instance of historical click through data, 1 is a loss function for that instance of historical data, D is a set of all instances of the historical click through data, f is a hypothesis function, and w is one or more parameters of the hypothesis function (paragraph [0051], discloses the computational steps that enable the application of multi-level hierarchical models to large scale web-applications through the user Kalman filters for tree-structured Markov models. Let ýs donate the indictor of observation, (click or no-click) for the Sth …, the goal is to estimate the ᵦᵢṢ‚Є(Ṣ)‵s by minimizing some loss 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(optimizing loss function) and (paragraph [0051], discloses use of Kalman filters for tree-structed Markov models..., donated the indicter of observation, (clicks or no clicks) .., and paragraph [0056], discloses the more appropriate lost which is equivalent to assume … for squared error loss, the model is gent by the following equations: .

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
). 
 With respect to claim 28, Agarwal in view of Yan teaches elements of claim 19, furthermore, Agrawal teaches the computer-readable storage medium further comprising receiving a request for targeted content from the user device, the request including an indication of the first user refreshing the dynamic timeline of content to initiate the first session (paragraph [0021], discloses an inter user at personal computer request a web page published by web page…, and paragraph [0022], discloses user may click on the advertisement [refresh] ..).
 	With respect to claim 29,  Agrawal teaches a computing device for selecting a first targeted content from a set of targeted content to insert into a dynamic timeline of social media content displayed on a user device of a first user during a first session of the first user viewing the timeline(abstract discloses internet advertisement placed into web pages and paragraph [0020], discloses internet advertisements by attempting to place the advertisement within web site that have web viewer who may be interested in the product), the method comprising: 
Fig. 1 and paragraph [0020], discloses server.), to:

identify, the score of the first targeted content as a first score that is greater than the score of every other targeted content of the set of targeted content (paragraph [0025], discloses select the advertisements with highest predicted click-through rate probabilities [identify the first targeted content]).  
Agrawal teaches the above elements including train, using training data a classifier (paragraph [0008], discloses techniques are used for predicting the click-through rates of various different internet advertisements [targeted content]  types displayed on various different web page types, paragraph [0009], discloses click-through rate prediction is generated using a hybrid  system with two terms , the first term is constructed using a machine learning model ..,, paragraph [0010], discloses a multi-level model is used to process the training data and paragraph [0025], discloses after training upon a large amount of historical web browsing information, the machine learning system could then make click-through rate predictions .., the system could select the advertisements with the highest predicted click-through rate probability’s ) ), the training including optimizing a loss function associated with the classifier (paragraph [0051], discloses the computational steps that enable the application of multi-level hierarchical models to large scale web-applications through the user Kalman filters for tree-structured Markov models. Let ýs  donate the indictor of observation, (click or no-click) for the Sth …, the goal is to estimate the ᵦᵢṢ‚Є(Ṣ)‵s by minimizing some loss 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(optimizing loss function)), wherein the  train data includes historical click through data associated with a set of (paragraph [0025], discloses historical information on web viewer [click-through data associated with a set of users] after training upon a large amount of historical web browsing information, the machine learning system could then make click-through rate predictions ..) ); , selecting the advertisements with the highest predicted click through rate probabilities (paragraph [0025]),  create a machine learning model that performs that perform these click-through rate predication.., such machine learning system to build predication models in this web advertisement context  (paragraph [0026]) , to reduce the complexity and improve the performance of a web advertisement click-through prediction system, the present invention introduces a two-part hybrid prediction system.., a two-part hybrid prediction system, first part of the hybrid prediction system is a traditional  machine learning constructed  portion that considered a limited number important factors the second part of the hybrid predication system provides an adjustment based upon the combination of the particular web page type and the particular advertisements (paragraphs [0030]-[0036]).   Nevertheless, Agrawal failed to teaches the corrosinding predication system to assign a click through probability to each targeted content of the set of targeted content, calculating, a score for each targeted content of the set of targeted content; and based on the first score meeting a predetermined criterion, sending, by the computing device, the first targeted content to the client device for display in the dynamic timeline during the first session.
However, Yan teaches classifier to assign a click through probability to each targeted content of the set of targeted content, calculate, with a classifier a score for each targeted content of the set of targeted content; and based on the first score meeting a predetermined criterion, sending, by the computing device, the first targeted content to the client device for display in the paragraph [0010], discloses a quality score for a content item is calculated using a formula that combines feedback [click-through] coeffects , paragraph [0020], discloses quality scores may be generated for content items for the purpose of ranking highly relevant content items for user of social networking system..,  quality scores may also be calculated for advertisement to rank advertisements that will be shown to users that are higher quality, higher relevance, and/or higher value ..)).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for creating a machine learning model that performs that perform these click-through rate predication of Agrawal with scoring content item based on determined feedback coefficients in an advertising quality of Yan for the purpose of generating an over quality scores and ranking highly relent content items for user of a social networking system (see Yan, paragraph [0020])

With respect to claim 30, Agarwal in view of Yan teaches elements of claim 29, furthermore, Agrawal teaches the computing device wherein the loss function associated with the classifier is a cumulative measure of a loss function associated with each instance of historical click through data (paragraph [0051], discloses use of Kalman filters for tree-structed Markov models..., donated the indicter of observation, (clicks or no clicks) .., and paragraph [0056], discloses the more appropriate lost which is equivalent to assume … for squared error loss, the model is gent by the following equations: .

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
). 

(paragraph [0051], discloses use of Kalman filters for tree-structed Markov models..., donated the indicter of observation, (clicks or no clicks) .., and paragraph [0056], discloses the more appropriate lost which is equivalent to assume … for squared error loss, the model is gent by the following equations: .

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
). 
With respect to claim 32, Agarwal in view of Yan teaches elements of claim 29 furthermore, Agrawal teaches the computing device wherein the loss function associated with each instance of historical click through data is further a function of a label associated with that instance of historical click through data, wherein the label has a first value if the historical targeted content associated with that instance of historical click through data was clicked on by a user associated with that instance of historical click through data, and wherein the label has a second value if the historical targeted content associated with that instance of historical click through data was not clicked on by a user associated with that instance of historical click through data(paragraph [0051], discloses use of Kalman filters for tree-structed Markov models..., donated the indicter of observation, (clicks or no clicks) ..).
With respect to claim 33, Agarwal in view of Yan teaches elements of claim 32, furthermore, Agrawal teaches the computing device wherein the instructions further cause the at least one processor to  generate the training data dynamically by adding instances of the (paragraph [0009], discloses a click through rate predication  is generating using a hybrid system with two terms, the first  item is constructed using machine learning model .., and paragraph [0025], discloses a machine learning system examine a massive amount of historical information  on web viewer demographic  ..)..).
With respect to claim 34, Agarwal in view of Yan teaches elements of claim 33 furthermore, Agrawal teaches the computing device wherein the instructions further cause the at least one processor to : receiving an indication of that instance of the historical click through data, which was previously added to the training data with a label set to the second value, being clicked on (paragraph [0027], discloses training complete, the training data may be outdated since web user behavior patterns are constantly changing). Agarwal failed to teach the corresponding training data is updating the label of that instance of the historical click through data to the first value.
However, Yan teaches updating the label of that instance of the historical click through data to the first value (Fig. 4, 402, discloses modify objects associated with the content items).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for the outdated training data du the user behavior patter change of Agrawal with modifying object associated with the first and second content items for indicating the pair-wise comprising of Yan for indicating the objective measure of quality for the feedback (see paragraph [0020]). 
 (paragraph [0027], discloses the machine learning system could examined is all web page feature of viewed pages, all search performed  web viewer, etc., and paragraph [0038], discloses look-up table).
 
With respect to claim 36, Agarwal in view of Yan teaches elements of claim 29, furthermore, Agrawal teaches the computing device wherein the loss function associated with the classifier is:  

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
wherein x is a feature vector associated with each instance of historical click through data, y is a binary label associated with the presence or absence of a click for that instance of historical click through data, 1 is a loss function for that instance of historical data, D is a set of all instances of the historical click through data, f is a hypothesis function, and w is one or more parameters of the hypothesis function (paragraph [0051], discloses the computational steps that enable the application of multi-level hierarchical models to large scale web-applications through the user Kalman filters for tree-structured Markov models. Let ýs donate the indictor of observation, (click or no-click) for the Sth …, the goal is to estimate the ᵦᵢṢ‚Є(Ṣ)‵s by minimizing some loss 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(optimizing loss function) and (paragraph [0051], discloses use of Kalman filters for tree-structed Markov models..., donated the indicter of observation, (clicks or no clicks) .., and paragraph [0056], discloses the more appropriate lost which is equivalent to assume … for squared error loss, the model is gent by the following equations: .

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
). 

Claims 15 and 26, are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US Pub., 2008/0294577 A1) in view of Yan et al (US Pub., 2012/0259919 A1) and further view of Huang et al (US Pub., 2015/0150074027 A1)

With respect to claim 15, Agarwal in view of Yan teaches elements of claim 3, furthermore, Agrawal teaches the method further comprising instantiating the loss function associated with each instance of historical click through data (paragraph [0051], discloses the computational steps that enable the application of multi-level hierarchical models to large scale web-applications through the user Kalman filters for tree-structured Markov models. Let ýs donate the indictor of observation, (click or no-click) for the Sth …, the goal is to estimate the ᵦᵢṢ‚Є(Ṣ)‵s by minimizing some loss 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(optimizing loss function)), and a squared-error loss i.e., i.e., L(y;r1)=(y-ri)2 …(paragraph [0056]) and Yan further teaches a logistic regress can be used to calculate feedback coefficient value for each of the predictive  factors (paragraph [0039]) .   Agrawal failed to teach the corresponding loss function and Yan failed the corresponding a logistic regress to calculate a feedback is based on a stochastic gradient descent (SGD) analysis of a feature vector associated with that instance of historical click through data.
(paragraphs [0085]- [0087], disclose use a gradient-based numerical optimizing algorithm to solve the above problem, and paragraphs [0096], discloses the gradient of the loss function with respect to an intermediate weigh matrix.).   Therefore, it would have been obvious to the one ordinary skill in the art before the effective of the filing date of the claimed invention for estimating by minimizing loss of Agrawal and a logistic regression to calculate feedback of Yan with the gradient of the loss function with respect to an intermediate weight matrix Wi, i = 3.., of Huang for the purpose of using phase of the training , the iterative solving mechanism that uses the calculated weighing matrices to re process  the various input vector  and update the values associated with neuron in vale layers (see Huang, paragraph [0098]).  
With respect to claim 26, Agarwal in view of Yan teaches elements of claim 19, furthermore, Agrawal teaches the computer-readable storage medium further comprising instantiating the loss function associated with each instance of historical click through data (paragraph [0051], discloses the computational steps that enable the application of multi-level hierarchical models to large scale web-applications through the user Kalman filters for tree-structured Markov models. Let ýs donate the indictor of observation, (click or no-click) for the Sth …, the goal is to estimate the ᵦᵢṢ‚Є(Ṣ)‵s by minimizing some loss 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(optimizing loss function)), and a squared-error loss i.e., i.e., L(y;r1)=(y-ri)2 …(paragraph [0056]) and Yan further teaches a logistic regress can be used to calculate feedback coefficient value for each of the predictive  factors (paragraph [0039]) .   Agrawal failed to teach the corresponding loss function and Yan failed the corresponding a logistic regress to calculate a feedback is based on a 
However, Huang teaches loss function is based on a stochastic gradient descent (SGD) analysis of a feature vector associated with that instance of historical click through data (paragraphs [0085]- [0087], disclose use a gradient-based numerical optimizing algorithm to solve the above problem, and paragraphs [0096], discloses the gradient of the loss function with respect to an intermediate weigh matrix.).   Therefore, it would have been obvious to the one ordinary skill in the art before the effective of the filing date of the claimed invention for estimating by minimizing loss of Agrawal and a logistic regression to calculate feedback of Yan with the gradient of the loss function with respect to an intermediate weight matrix Wi, i = 3.., of Huang for the purpose of using phase of the training , the iterative solving mechanism that uses the calculated weighing matrices to re process  the various input vector  and update the values associated with neuron in vale layers (see Huang, paragraph [0098]).  


Prior arts: 

Agarwal (US Pub., 2008/0294577 A1) discloses methods for predicting the click-through rates of Internet advertisements placed into web pages are disclosed. Specifically, a click-through rate prediction is generating using a hybrid system with two terms. The first term is constructed using a machine learning model that incorporates a limited number of important factors (abstract) historical information on web viewer [click-through data associated with a set of users] after training upon a large amount of historical web browsing information, the machine learning system could then make click-through rate predictions (paragraph [0025])  and the computational steps that enable the application of multi-level hierarchical models to large scale web-applications through the user Kalman filters for tree-structured Markov models. Let ýs donate the indictor of observation, (click or no-click) for the Sth …, the goal is to estimate the ᵦᵢṢ‚Є(Ṣ)‵s by minimizing some loss (paragraph [0051])

Yan et al (US Pub., 2012/0259919 A1) discloses a social networking system presents content items to users, who then provide feedback regarding pairs of content items. The feedback includes a selection of a content item of the pair of content items that was preferred by the user over the other content item (abstract), the social networking system uses the pair-wise comparisons of the advertisements to determine feedback coefficients in an advertising quality score predication model using regressing analysis the pair-wise comparisons for each predictive in the model (paragraph [0008])

Huang et al (US Pub., 2015/0074027 A1) discloses a deep structured semantic module (DSSM) is described herein which uses a model that is discriminatively trained based on click-through data, e.g., such that a conditional likelihood of clicked documents, given respective queries, is maximized, and a condition likelihood of non-clicked documents, given the queries, is reduced (abstract) and correspondingly, the 
Zhang et al (US Pub., 2011/0119210 A1) discloses described is multiple category learning to jointly train a plurality of classifiers in an iterative manner. Each training iteration associates an adaptive label with each training example, in which during the iterations, the adaptive label of any example is able to be changed by the subsequent reclassification.  In this manner, any mislabeled training example is corrected by the classifiers during training (abstract).

Megill et al (US Pub. No., 2015/0089399 A1) discloses system and method for enabling the formation and analysis of social structurers, such as grouping in real-time among several participates (abstract) and the algorithm(s) used may be conjured to optimized different loss functions.  Typically, these types of algorithms are optimizing for squared loss (i.e., least squares) but some can be configured used to optimize for L1 loss Huber loss or another suitable optimization method (abstract [0212]).    

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271. The examiner can normally be reached 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABA DAGNEW/Primary Examiner, Art Unit 3682